Case 1:21-cv-20518-BB Document 1-14 Entered on FLSD Docket 02/05/2021 Page 1 of 7
                                                                                                   Page 1 of 1



 From: Caitlin Conlon <caitlinmconlon@gmaiLcom>
 To: GENWORTH LYNLIFECLAIMS <lynlifeclaims@genworth.com>
 Sent: 3/4/2020 11:47:44 AM
 Subject: Claim 45540 I Policy 0000186679


 Attach: [attachment 2.pdf] [attachment 3.pdfl

              ATTENTION: This is an external email. Exercise caution with links and attachments.




 To Whom it May Concern,

 Below you will find the required paperwork to process this claim. Please let me know if there is
 anything else that you need.

 Thank you,
 Caitlin Conlon
 347.624.0740



 Obituary:
 https://fo,ffuneralhome.com/tributeidetails/586/Stephen-Conlon/obituarv.html4content-start




                                                    E




 file:///ClUsers/EMM_lkST/AppData/Local/Temp/2/Claim%2045540%20Policy%200000...                      3/4/2020
Case 1:21-cv-20518-BB Document 1-14 Entered on FLSD Docket 02/05/2021 Page 2 of 7



            *k Proof of Loss Claimant Statement - Life Insurance
  Genworth--- W • from Genworth Life and Annuity Insurance Company,
   Genworth Life& Aminly
   Genwarth life
                                              Gcnworrh Life Insurance Company, and
   Genworth life of Now York                  Gcnworrh Life Insurance Company of New York t
   P0.130 10719
   Lynchburg, VA 24506                        Page I. of 6
   for EXPRESS Melling ONLY:                     Complete this form to request life insurance benefit payment
   Attn: Life & Annuity Clams Department         Submit the following documents so we can process your claim
   3100 Mbert Lankford Drive                     - A separate claimant statement for each beneficiary
   Lynchburg. VA 74501                           - An original. tailed seal certified death certificate Indicating the insured's cause of death,
   Tel. 888 325 5433                             Other documents may he required depending on the specific circtunstanees of your claim
   fax. 434 948 5783
   lynideclaensegenwarth corn
                                                 Please refer to our frequently asked questions at
                                                  genworth.comflools•and-fortnstclaimsillfe-insurancc-claims.html


   Panel number/Decedent information The person who has died
                                              Policy numbeds) to which you are making a claim
                                              • _..0.000.10‘10 111
                                              • SIttntit P Conlon
                                              Nisei Fest, Middle. last

                                              Maiden name lfapplicable               Other names Wealth the deceased VMS MOM
                                              • ...-1-2 ,     -65.4chl   i m  4 Mf r_----
                                              Address       Vence atinne of death
                                              •     Philtikiphin                                       PA _                Hill
                                                                                                                            _ ___
                                              City 4 „                                                State               ZIP code
                                              •              /1c11,5,_                                . z/ 190:10.-2—              :—.---
                                              Date of birth                                            Date of death
                                              ▪                    1.2e5g irAtery                     .
                                              Manner of death Select  one
                                              ; .Natural           0 Accidental      0 Suicide         0 Homicide
   Beneficiary/claimant information
   If claimant Is not an individual,          Full beneficiary name or Trust name                            Social Security/Tax ID number
   refer to Special benefit-lacy/claimant     •_CAlt lin .fr1 Ca nlv 0                                       •               - 70 2
   Information and signing in capacity        Email address                                                  Phone number
                                              t....Cql.t.nnnnnnnnnnn Q.) 9mmi I , torn
   Instructions on page 5.                                                                                   •    klt..? ?..+.    .... 9.
                                                                                                                           . . 0 714      nn


   If claimant is a MIN, complete this        Address                                                        City
   section AND complete the Trustee                                                                          • ntstrYtt
   Information section below.                 :.....221 .3. ViDuja.f g4 11- 331_,                    ,
                                                tate/State in which nest was established                 —   ZIP code
   The claimant Is referred to as                                                              ___           • ps Ns-
   'you" and "your" In this Proof             L.I.toti49
                                               Date of birth/Date of trust agreement    Age                  Relationship to deceased
   of loss claimant statement.
   Federal Income tax withholding             !--        ../ I 4 0 1;                   '. 32,               • 9 aughi-tr
                                              citizenship Select one and provide countryif "Others           Amendment dates it any
   is based on IRS Form W-4P if                                                                              .
   an annuity Income option is                §LBS.                   0 Other
   selected on page 2.

   bust all current trustees if                Current trustee namc4s1 Do not list any fanner trustees
   claimant is a trust.
   Attach a separate sheet If more
   space is required for additional
   rusts   names.
                                               Indicate capacity of each trustee: Sole Current Trustee or Co:trustee as appropriate. Each
                                               current trustee must sign on page 4 unless the trust document confers on one trustee the authority
                                               to act alone; if so. the trust document is required to verify authority.
   Payment mailing address                     Name/Address (Include business/emity name of addressee, if applicable)
   Provide the address to which                . .C11,1 tin .   Conic 0... . (abort.)                        State                Zip code
   payment(s) should be sent if               City
   different from the claimant
   address provided above.
                                                                                                                  Form must be signed on page 4.
                                                                                                                                        41115a 01/0419
   'Only Selma-elide Insurance Company of New York is admitted in and conducts business m New York
Case 1:21-cv-20518-BB Document 1-14 Entered on FLSD Docket 02/05/2021 Page 3 of 7



                                             Proof of Loss Claimant Sr Cement for Life Insurance
                                             Page 2 of 6
                                    ,                    .
   Li€e distribution settlement options Choose and complete one of the settlement options below,
                                        If no option is marked, the entire amount available will be sent in
   1. Lump sum option                      )5Check here to request settlement of the entire amount available in a check format
   The death benefit portion of this         0 Check here to have your check sent via Federal Express'. A $7.00 dollar fee will be withheld train
   option is nor taxable. Any interest       your death benefit. A physical address is required. Federal Express9 cannot deliver to a Post Office Box.
   paid is taxable (except benefits
   paid on certain mainly viatica!       ithiVA Residents We mail claim checks to attorneys who have represented you during the claims process,
   contracts).                               and to other representatives at your request Upon payment of at least $5,00C1 in a single check that
                                             is mailed to an attorney licensed in the Commonwealth of Virginia, or other representative, we are
   Before selecting a settlement option,     required to send you a notice of such payment, unless you waive this right. A copy of the required notice
   however, we strongly recommend ....... will he sent simultaneously to your attorney or representative. -
   thatyou consult a tax advisor to
   discuss potential tax consequences,       Please choose one of the following:
   and a financial advisor to discuss        0 I waive my right to receive notice as outlined above. I will follow up with my attorney or
   your options,                                representative (or my payment on my own.
                                             0 Please send me notice of payment. This notice will only be sent in the circumstances outlined above.
   Z. Interest settlement option.             The Secure Access Account (SAN program is not available to residents of Vermont. It is only available
      Secure AccessAccount                    to individual persons who are beneficiaries, The SAA program is not available to an estate or trust
                                              beneficiary. II your actual lump sum distribution. equals or exceeds $10,000, we will credit your
                                              distribution to a SAA if you choose this option. Please note, if you choose this option and your distribution
                                              does not equal or exceed $10,000, your settlement will be forwarded to you in a chock format.
                                              0 Check here to request settlement of the entire amount available in a SAA format.
   Other settlement options
   3. Annuity income option                   These options provide a series of fixed payments. Once payments begin, they cannot be changed.
                                              Availability based on contract.
   Select appropriate payment option,         Payment options Select one             Payment option details
   annuity payment details and                0 3a. Payments (or ,,,, .......        3a: You will receive payments for the number of years you select.
   broker selection.                          years' Indicate number of years, - Payments are guaranteed even if you die before the designated
                                              minimum five years/maximum              period ends, At your death, any remaining payments will be
                                              30 years                                made to your designated beneficiary. Make your beneficiary
   Payments must startwithin one                                                      designation(s) in the Beneficiary designation section below.
   year of deceased's death. I                O 3b. Payments for as long as you 3b: You will receive payments for as long as you live with
                                              live, guaranteed for                    payments guaranteed for the number of years you select, not
   'Complete the Beneficiark                  years' Indicate number of years,        to exceed your life expectancy. If you die before the Guarantee
     information below.                       minimum five years/maximum             Period ends, any remaining payments will be made to your
                                              30 years                                designated beneficiary. Make your beneficiary designation(s) in
                                                                                      the Beneficiary designation section below and attach a copy of
                                                                                      your birth certificate or valid driver's license to the claim form,
                                              0 3c. Payments for as long as           3c: You will receive payments for as long as you live, Payments
                                              you live Payments stop at time          will end at your death with no provision for beneficiaries. Attach
                                              of your death                           a copy of your birth certificate or valid driver's license to the

                                              O 3d.fixed payments          :           3d: You will receive equal periodic payments of a definite amount.
                                                                                       Payments will continue until the proceeds are exhausted, II the
                                                                                   • payee dies, the amount of remaining proceeds with earned
                                                                                       interest will be paid in one sum to his or her estate unless
                                                                                       otherwise provided.
                                                30.-Joint Life and Survivor .:         3e1 You will receive equal monthly payments to two payees for a
                                             Income                                    guaranteed minimum of 10 years. Payments will continue as long
                                                                                       as either payee is living. Each payee must be at least 35 'years old
                                                                                       when payments begin, II both payees die be lore the end of the
                                                                                       minimum period, the remaining payments for the 10 year puriod
                                                                                     - may he discounted. The discounted amount will be paid in one
                                                                                       sum to the survivor's estate unless otherwise provided,




                                                                                                                        Form must be signed on page 9.
                                                                                                                                               4.111art 01A1201
Case 1:21-cv-20518-BB Document 1-14 Entered on FLSD Docket 02/05/2021 Page 4 of 7



                                                                                                                                                '      .        .   •      . "
                                              l'roof of Loss Claimant Statement For Life Insurance                                                          .       •
                                              Page 3 of 6
   Other settlement options Continued
   For Payment frequency, -                   Annuity payment details Payment to the claimant
   • Monthly t 12 per year                    Payment frequency Select one 0 Monthly 0 Quarterly 0 Semiannually 0 Annually
   • Quarterly - 4 per year                   Payment method Select one 0 Check             0 Electronic lends transfer (EFT)       •
   • Semiannually = 2 per year                Eli payment requests require completion of an EFT form. Please contact our office for this form.
   • Annually = 1 per year                    Broker selection Select one of the following to service your settlement option
   Payments can begin as early as
   30 days after the claim is deemed          0 Current broker for this contract Provide name •
   payable.                                   0 Another broker Provide name .
                                              0 You do not went a broker to be allowed to service this option
   Beneficiary designation
   Complete this section ONLY if               Name or designation                            Beneficiarytype                           PORIMItses
   you selected Payment options 3a,            •                                            • Gilt Primary                                                 Vs
   31.1, 3d or 3c on page 2.                   Social Sectuityfiax ID number                  Date of birth       Relationship to elated '
                                                                                                           ....   ,.
   Designation percentages must total
   1009b for each beneficiary type. If         Address                                                •           Phone number •
   no percentage is provided, proceeds
   will be divided equally among all                                                                              State       • .,      ZIP code ....
   surviving beneficiaries.                                                          .. •                         •                     •
                                               Name or designation .                          Beneficiary type                  —1.111—rlearefie
                                                                                                                                              -
   Attach a separate signed and dated          •                          .          .        0 Primary        0 Contingent         •            VS
   sheet that includes all required            Social Security/lax ID number                                                                                                . . •
                                                                                              Date of birth    Relationship to claimant                                  . • • .
   information ifmore space is needed                                                                                                                                   .     .
   for additional beneficiaries.                                                      •     • •
                                               Address                •          •                             Phone number

                                                                                                                                        ZIP code

   Substitute Form W-8 (an officialIRS Tam We instructions is available hy downloadefIRSgovl
                                                Ole& appiciprMte bar for kdend lax dassificator
 A if you are not a U.S. dtizen or other
   U.S. taxpayer, do not complete this         ISIJndividual/Sole Proprietor         0 C Corporation               0 S Corporation
   section. You must provide an IRS Form 0 Partnership                              .0 Trust/Estate .
    W-BBEN (individual), W-813EN-E (non- 0 Limited liability company                                       •
    individual)• or another minable IRS             Enter the tax classification (C=C corporation. S=S corporation, P=partnership)
    form to document your fotelgn status        0 Other (see W-9 instructions)
    in order to prevent 30% mandatory           Exemption Codelsl (see form W-9 insouaiong goose fy not applicable to individuals)
    withholding. Ifyou do provide the
    appropriate signed W-813en form to us.
    tax withholding maybe as low as 0% and
    will range up to 30% depending on any Under penalties of perjury, certify that.
    applicable treaty or other agreement.       1. The number shown on this form (on page 1) is my correct taxpayer identification number (or
    You must crosscut Item 2, ifyou have           I am waiting for a number to be issued to me), and
    been notified by the IRS that you are       2. I am not subject to backup withholding because:
    currently subject to backup withholding        (a) I am exempt from backup withholding, or
    because ofa failure to report all interest
   and dividends                                   (h) I have not been notified by the Internal Revenue Service (IRS) that I am subject to
   Oil your tax return.                                backup withholding as a result el a failure to report all interest or dividends, or
   TheForeignAccountTax Compliance                 (c) the IRS has notified me that I am no longer subject to backup withholding, and
   Act (FATCA) is a Federal tax regulation 3. I am a U.S. citizen or other U.S. person (defined in the form W9 instructions).
   that extends misting reporting
   requirements to require Foreign Financial 4. The FATCA code(s) entered on this form (if any) indicating thnt I am exempt from FATCA
   Institutions to comply with IRS request         reporting is correct.
   ofwithholding and repordngon US.
   and unidentified account holders.            Periodic payment additional disclosure: II you have not previously completed a W-9 and if the
   IRS regulations requite certification of Substitute      W-9 section is left blank weMI be required to withhold from the taxable portion of distributions
                                                until a W-9 or W-9 Substitute is received based on either (a) married Ming status with three exemptions
   FATCA exemption. FATCA codes apply (assumes we otherwise have a valid SSN). or (b) single status with no exemptions (if we do not otherwise
   to certain entities. not Individuals.        have a valid SSNI. Withholding will not be refunded alter a transaction has been completed.

                                                                                                                          Form must be signed on page 4.
                                                                                                                                            mina ovum
Case 1:21-cv-20518-BB Document 1-14 Entered on FLSD Docket 02/05/2021 Page 5 of 7




                                                            Proof ofLass Claimant Statement for Life Insurance
                                                            Page 4 of 6

  Declaration end signatureisi
  The Genworth companies                                    By signing below,you
  listed at the toy of esge I are                           • Mite claim to lie proceeds and declare that you have the authority to tlairn in the eaPacitYYNI have indicated
  referred to as us," our and "wee
  in this scaion.                                           • Decline that all answers recorded in this proof of loss claimant's statement we true and complete.
  The claimant is referred to as 'you'                      • Declare the original and any duplicates or certificates of each policy listed in the POliCrintaffIlatifiRso-fitiorl.PA
  and 'yours in this section.                                  " page 1 be lost or othemise unavailable unless sent to us with this proof of loss deimantb statement ..•
                                                            • Agree that or furnishing of this limo( of loss statement end any supplemental forms is not an admission that
                                                                 insurance was in force on the Deceased's life nor a waiver of our nghts or defenses.
                                                            Current trustee certification
                                                            It signing as a current trustee. you additionally:
                                                            •   Declare that the named trust is in full force and effect, without change. except as noted.
                                                            •   Declare that yeti are a cunent Tante° of the nand hest and have not resigned or been replaced
                                                            •   Declare that you are acting vaginas scope of the authority conferred on you try the named trust.
                                                            •   Agree that we have no obligation to vtnify that the named trust is In effect or that you are acting walla the
                                                                scope of your authority.
  Please see the "State fraud notices"                      Laws in your state may make it a crime to fill out this form with information you know is false 01 to omtt
  section on page 6 for additional                          important facts. Criminal and/or civil penalties can result
  information.                                              fa your potectiat the state of New York laws require Nampa/Wave'**the following statement
  If you arc signing as a fiduciary
   or representative, you must                              Any person whe knowingly and with intent to defraud any litigant:Elcompany or other person files an
  sign in capacitywith title                                application for insurance or statement of claim containing arry materially false information. or conceals
   in which you arc claiming.                                for the purpose of misleading, intonation concerning any fact melons! thereto. commas a fraudulent
                                                            insurance act. which is a C111110 and shall also be subject to a civil penalty not to exceed five thousand
                                                            dollars and the stated value of the claim for each such violation.
                                                            The Internal Revenue Service does not require your consent to any provision of this
                                                            document other than the certifications required to avoid backup withholding.


                                                                                                                                        ;elf I Z5.?
                                                                  wary/claimant Ignitor. (Signature is MANDATORY)                     Date igned
                                                              Individual/self 0 Sole trustee    0 Co-trustee      )(Executor/executrix
                                                              Personal representative           0 AtIntinistrater
                                                            0 Custodian
   See Special beneficiary/
   claimant information
   and signing in capacity
                                                   Eirex
   instructions                                             Beneficiary/claimant signature                                         •            Date Signed
   on page 5 for details.                                   0 Individual/self 0 Sole trustee              0 Couratee             0 Executor/Mem* •
                                                            0 Personal representative                     Q Administrator




                              • .•

                 •-•                                        4      ::::awn                            :• .     .                                       ;       •




                                                                                                                           ' •   •     •
                                         •.
                                                                                                                                                           .
                          •
                                     •
                   •
         •            .      ••               .
         •
             .
     .            •       . „ • •                 . •
                                                                                                                                                                   ^
                                                        •
                                                                                                                                                                       IIIRIVIII
Case 1:21-cv-20518-BB Document 1-14 Entered on FLSD Docket 02/05/2021 Page 6 of 7



                                          Proofof Lost Cloimont Statement for Life Insurance
                                          Page aid

   Special beneficiary/claimant information and signing in capacity lestrections
                                          The fatiorring Special claimant information provides details regarding form conwieben requirentents la
                                          certain claimant types, and specific circumstances that require additional documentation. The Slain in
                                          capacity sections provide instructions moaning which 'capacity" a 'tide' should be included with the
                                          claimant's signature on page 4. In ell cases of a domestic beneficiary or claimant please provide you
                                           tax Identification number (laN) in the appropriate space provided on the loan and complete the
                                          "Substitute Form W-9" section withyour codification in the "Declination end signottntsr section.
   Individual Claimant                    Complete the Beneficiary/ claimant Information section. If you are not a US Citizen, you will be required
                                          le complete on IRS W8 BEN,
                                          When signing. indicate capacity es Individual. Do not use any other "title" unless claiming in that
                                           Capacity, If acting as Power al Attorney for another individual, the capacity should road (Your Name) as
                                           POA for (Nano).
   Dust     •                              • Claimant information: Complete this section with the host's integration. providing the trust's
                                               name and date of trust in the 'Name" held leg., Jane Marie Doe Rust, trust date)
                                           • Provide a Tex Identification Number (TIN) for the Trust for tar reporting purposes. The applicable
                                              IRS W4 series form Is required fora foreign trust
                                         • • Signing In capacity: The trusteels) must sign and check either the "Sole trustee" or "Cnuustee"
                                               selection as appropriate. end have each current trustee sign unless the trust document confers on
                                               ono trustee the authority to act alone
                                            • If the trust is a Grantor's Trust, a Grantor Trust Certification should be completed and returned with
                                               this claim form.
   Estate of Insured                       • Claimant information: Complete this section with the estate's inlemomen, providing the estate
                                               name in the "Name' field hi.g . Estate of Jane Marie Oat)
                                           • Provide a Tax Identification Number (TIN) for the Estate for tax reporting purposes. The applicable
                                               IRS W.8 series form is required for a foreign estate.
                                           • Signing In cape city: Sign and check either the 'Personal reprosereative,-"Adminishater" of
                                               "Executor/executrix" selection as appropriate
                                           • Submit a copy of the letters of Administration/Testamentary or other court document appointing the
                                               estate's Personal Representative
                                           • impotent Note — Smell Estates:la estatemayquaily en 'small estate" under the Small Estate
                                               statute a another skate statute of the decedent% mate ofresidence. tide estate quo* as a "small
                                             • Vitale; we require a tom al the properly prepared affidavit or other farm required by the state. Sate
                                               laws very. Please consult your Mtwara a tax addax for more information on "small estates'
   Corporotion                             • Claimant hdormaSon: Complatethis section with the corporation's Information, providing the
                                               corporation mime in the "Nome' field         AOC Corporation)
                                           • Signing In capacity: Sion and check the "Other selection, and write in the title by which you ere
                                               authorized to act on behalf of the company 10411 Name: Jane Marie Doe, Capacity. ABC Corporation
                                               President)
                                           • Provide a Tax Identification Number (TIN)I or the Corporation for tax reporting purposes.
                                               The applicable IRS W.8 series form is required for a foreign corporation.
   Business Partnership                    • Claimant Information: Complete this section with the partnership's information, providing the
                                               partnership name in the "Name" field (e.g.. ABC Partnership)
                                               Signing in °opacity: All partners must sign, or the general or managing partner must sign, and check
                                               the "Other" selection and wile in their capacity as Managing Partner or Partner as appropriate
                                               Provide a Tax Identification Number (TIN) for the business partnership for tax reporting
                                               purposes. The applicable IRS W-8 series form is required fora foreign business partnership.
   Minor/child                             • Claimant information: Complete this section with the minors information, providing the mina's
   Reminder: the custodian of the .            name in the "Name' field (e.g.. Jane Made Doe. mined
   minor's "person" is not necessarily     • Submit a copy of the court document appointing the custodian/auardisirl of the minor child's
                                               property/estate (not required if claiming under the Uniform Transfors/Cifts to Minors Act (UTMA))
   the custodian of the miner estate/
                                           6 if claiming under the UTiMf‘ sign end check the Custodian selection, indicate relationship (lather,
   property.
                                               mother, etc.) as 'Custodian of (same of child) under thn (name of resident state) Uniform Gilts/
                                               Transfers to Minors Act' If you were not named as Custodian under UTMA in the policy'sbeneficiary
                                               designation but are the child's legal custodian or guardian. you may sign end check the Custodian
                                               selection, and indicate relationship (miter, father, etc.) as 'Custodian of the estate/property of
                                           • (name of odd), minor." Pleaso be aware that if you wore not named Custodian under the UTMA
                                         •     and have not been court appointed as custodian/guardian of the mina's property, there may be •
                                              additional claim requirements.
                                                                                                                                      toilet aroma
Case 1:21-cv-20518-BB Document 1-14 Entered on FLSD Docket 02/05/2021 Page 7 of 7
                    --•-•••••••72!=::=MrZetrair.••••=4
                        ...... .
                                       , • .       „ .




                                                Proof of Loss Claimant Statement for Life Insurance
                                                Page 6 of 6
    State fraud notices For meiprates% soma stars'ems MOM) that NO pnyvitie gp., with the IrAmiing statements
    Alabama Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or who knowingly presents false information
    in an application for insurance is guilty of a crime and maybe subject to restitution fines or confinement in prison, a any ciarberytkin thereof
    Alaska A person who knowingly and with intent to injure, defraud, or deceive an insurance company Wes a claim containing false, incomplete. or
    misleading information may be prosecuted under state law.
    Arizona Any person who knowingly presents a false or fraudulent claim for payment of a loss is Subject to Criminal and
    civil penalties.
    Arkansas, Rhode Istand.West Virginia and Louisiana Any person who knowingly presents a false or fraudulent claim for payment ors loss or
    benefit DI knowingly presents false infuriationin anapplication foe insurance is guilty of acne and may be suNect to fines and confinement inOm
    California and Texas Any person who knowingly presents false or fraudulent claim for the payment of a loss is guilty of a crime and may be
    subject to fines and confinement in state prison.
    Colorado It is unlawful to knowingly provide false. incomplete, or misleading facts or information to an insurance company for the purpose
    of defrauding or attempting to defraud the company. Penalties may include imprisonment. Wes, denial of insurance, and civil damages. Any
    insurance company or agent of an insurance company who knowingly provides false, incomplete, or misleading facts or information to a
    policyholder or claimant for the purpose of defrauding or attempting to defraud the policyholder or claimant with regard to a settlement or award
    payable from insurance proceeds shall be reported to the Colorado division of insurance within the department of regulatory agencies.
    Delaware Any parsonwho knowingly, and withintent to b$se, defraud or deceive any insurer, files a statement of dah containing any false,
    incomplete, or misleading information Is gusty of a fakery.
    District of Colombia WARNING: It is a crime to provide false or misleading information to an insular for the purpose of defraudingibe insurer or
     any other person. Penalties Include imprisonment and/or fines.In addtion, an insurer may deny temente benefits, if false information materially
    related to a claim was provided by the Applicant.
    Florida Any person who knowingly and with intent to injure. defraud or deceive any insurer files a statement of claim or an application containing
     any false, incomplete, or misleading information is guilty of a felony of the third degree.
    Idaho Any person who knowingly, end with intent to defraud or deceive any insurance company. files a statement of claim containing any false.
     incomplete, or misleading information is guilty ale felony.
    Indi ens A person who knowingly and with intent to defraud an insurer files a statement of claim containing any false. incomplete, or misreading
     information commits a felony.
     Kentucky Any person who knowingly and with intent to defraud any insurance company or other person files a statement of claim containing any
     materially false information or conceals. for the purpose of misleading. information concerning any fact material thereto commis a fraudulent
     insurance act. which Is a crime.
     Maine It is a crime to knowingly provide false, incomplete or misleading information to an insurance company for the purpose of defrauding the
     company. Penalties may include mmdsonment. bee or a denial of insurance bonnets.
     Maryland Any person who knowingly or will* presents a false or fraudulent claim for payment of a                    or benefit or who knowingly or
     willfully presents false information in an application for insurance is guilty of a crime and may be subject toImes and confinement in prison.
     Minnesota A person who files a dent with intent to defraud or helps commit a fraud against anmime is guilty of a crew
     New Hampshire Any person who.with a purposeto injure, defraud or deceive any insurance company, Nes a statement of claim containi763               7 20
      false, incomplete or misleading information is suhject to prosecutionand purishment for insurance fraud. as provided inNilRev. Stat. Ann
     New Jersey Any person who knowingly Sea a statement of dais continkg any fake or misleading information is subject toohne end dal penalties.
     New Mexico Any person who knowingly presents a false et fraudulent claim for payment of a loss or benefit or knowingly tangles false
     information in an application for insurance is guilty of a crime end may be meth to civil lines and criminal penalties.
     New York Any person who knowingly and with intent to defraud any insurance company or other person Tiles an application for insurance Of
     statement of claim containing any materially false information, or conceals for the purpose of misleading, information concerning any tact materiel
     thereto, commits a fraudulent insurance act, which is a crime, and shall also be subject to tt civil penalty not to ?heed We thousand dollars and
     the stated value of the claim tor each such violation
     Ohio and Oregon Any person who, with intent to defraud or knowing that he is facilitating a fraud against an insurer, submits en application or
     files a claim containinga false or deceptive statement may be guilty of insurance fraud.
     Oklahoma WARNING: Any person who knowingly, and with intent to inNre, defraud or deceive any insurer. makes any claim for the proceeds of
     an insurance policy containing any false, incomplete or misleading information is guilty of a felony.
    Pennsylvania My person who knowingly and with intent to defraud any insurance company or other person files an application for insurance or
     statement of claim containing any materially false information or conceals for the purpose of misleading, information concerning any tact meaniel
     thereto commits a fraudulent insurance act. which is a crime and subjects such person to criminal and civil penalties.
    Puerto Rico My person who knowingly and with the intention of defrauding presents false information in an insurance application, or presents. holps, or
    causes the presentation of a fraudulent claim for the payment of a loss Of any other benefit, or presents more than one claim for the same damage or loss.
    Shell incur a Weeny ant upon conviction, shall be sanctioned for each violation bf a fine of not less than two thousand 15,000)dollars endnot mont than ten
    0ousand110,000) dollars, or a fixed term of imprisonment for three (3) wars, or both penalties. Should agaravating circumstances befitment the penalty
    thus established may be Increased toBMW= Or MI5/years: if mamma% cirttanstances are present it rmy be reducedwe minimum of two al wars.
    Tennessee, VirgInie and Washington It is a crime to knowingly provide false. incomplete or misleading information to en insurance company
    to the purpose of defraudhig the =Many. Penalties include impnsonment. fines and denial of insurance benefits.
                                                                                                                                                   nom 51/01/19
